

116 HR 5797 IH: RTP Full Funding Act of 2020
U.S. House of Representatives
2020-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 5797IN THE HOUSE OF REPRESENTATIVESFebruary 6, 2020Mr. Welch (for himself, Ms. Craig, Mr. Curtis, Mr. Simpson, Ms. Kuster of New Hampshire, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend title 23, United States Code, with respect to funding the recreational trails program, to
			 require a study to determine the best available estimate of the total
			 amount of nonhighway recreational fuel taxes received by the Secretary of
			 the Treasury, and for other purposes.
	
 1.Short titleThis Act may be cited as the RTP Full Funding Act of 2020. 2.FindingsCongress finds that—
 (1)the recreational trails program under section 206 of title 23, United States Code— (A)helps develop and maintain valuable trail infrastructure across the United States;
 (B)benefits millions of diverse trail users, including users who participate in hiking, bicycling, in-line skating, equestrian use, cross-country skiing, snowmobiling, off-road mo­tor­cy­cling, all-terrain vehicle riding, 4-wheel driving, and other off-road motorized vehicle use; and
				(C)
 (i)embraces the user-pay-user-benefit model of the Highway Trust Fund; and (ii)is funded by a Federal tax on fuel used for nonhighway recreation;
 (2)to ensure that Federal taxes collected from nonhighway recreation are appropriately returned to the States for the recreational trails program, an accurate estimate of the total amount of nonhighway fuel taxes collected is necessary; and
 (3)an accurate study to produce a best available estimate of the total amount of nonhighway recreational fuel taxes received by the Secretary of the Treasury will help inform Congress in continuing to authorize the recreational trails program.
 3.DefinitionsIn this Act: (1)AdministratorThe term Administrator means the Administrator of the Federal Highway Administration.
 (2)Highway Trust FundThe term Highway Trust Fund means the Highway Trust Fund established by section 9503(a) of the Internal Revenue Code of 1986. (3)Nonhighway recreational fuel taxesThe term nonhighway recreational fuel taxes means taxes under section 4041 and 4081 of the Internal Revenue Code of 1986 with respect to fuel used in vehicles on recreational trails or back country terrain (including vehicles registered for highway use when used on recreational trails, trail access roads not eligible for funding under title 23, United States Code, or back country terrain).
 (4)Recreational trails programThe term recreational trails program means the recreational trails program under section 206 of title 23, United States Code. (5)SecretaryThe term Secretary means the Secretary of Transportation.
			4.Nonhighway recreational fuel study
			(a)Assessment; report
 (1)AssessmentNot later than 1 year after the date of enactment of this Act and not less frequently than once every 5 years thereafter, as determined by the Secretary, the Secretary shall carry out an assessment of the best available estimate of the total amount of nonhighway recreational fuel taxes received by the Secretary of the Treasury and transferred to the Highway Trust Fund for the period covered by the assessment.
 (2)ReportAfter carrying out each assessment under paragraph (1), the Secretary shall submit to the Committees on Finance and Environment and Public Works of the Senate and the Committees on Ways and Means and Transportation and Infrastructure of the House of Representatives a report that includes—
 (A)a description of the results of the assessment; (B)an evaluation of whether the current recreational trails program funding level of each participating State accurately reflects the apportionment criteria described in section 133(h)(5) of title 23, United States Code; and
 (C)in the case of the first report submitted under this paragraph, an estimate of the frequency with which the Secretary anticipates carrying out the assessment under paragraph (1), subject to the condition that such an assessment shall be carried out not less frequently than once every 5 years.
 (b)ConsultationIn carrying out an assessment under subsection (a)(1), the Secretary may consult with, as the Secretary determines to be appropriate—
 (1)the heads of— (A)State agencies designated by Governors pursuant to section 206(c)(1) of title 23, United States Code, to administer the recreational trails program; and
 (B)division offices of the Department of Transportation; (2)the Secretary of the Treasury;
 (3)the Administrator; and (4)groups representing recreational activities and interests, including hiking, biking and mountain biking, horseback riding, water trails, snowshoeing, cross-country skiing, snowmobiling, off-highway mo­tor­cy­cling, all-terrain vehicles, recreational off-highway vehicles, and other offroad motorized vehicle activities, and recreational trail advocates.
				(c)Funding
 (1)In generalFor the first fiscal year beginning after the date of enactment of this Act, the Secretary shall set aside from funds available to the Secretary to carry out the recreational trails program and not otherwise obligated an amount not greater than $3,000,000 to conduct the assessment under subsection (a)(1).
 (2)ReservationThe amount set aside under this subsection shall be proportionately reserved from the apportionment to each State participating in the recreational trails program during that fiscal year, after making any reallocation to participating States, as described in section 133(h)(1)(B) of title 23, United States Code.
				5.Reporting
 (a)Establishment of new financial management information system codesThe Administrator shall establish financial management information system codes for each of the following:
 (1)Nonmotorized single use project. (2)Nonmotorized diverse use project.
 (3)Diverse use project including both motorized and nonmotorized uses. (4)Motorized single use project.
 (5)Motorized diverse use project. (b)State reports (1)In generalExcept as provided in paragraph (2), not less frequently than annually, each State that carries out projects under the recreational trails program shall submit to the Administrator a report describing the expenditures relating to those projects, as listed—
 (A)based on each code described in subsection (a); and (B)relating to projects for the State on Federal land.
 (2)ExemptionParagraph (1) shall not apply to a State that is described in section 206(d)(3)(B) of title 23, United States Code.
 (c)AssessmentNot less frequently than annually, the Administrator shall— (1)carry out an assessment of State expenditures on recreational trails projects under subsection (b); and
 (2)submit to Congress a report that describes the results of the assessment. 6.STP set-aside (a)Reservation of fundsSection 133(h)(1) of title 23, United States Code, is amended—
 (1)in subparagraph (B)— (A)in the matter preceding clause (i), by striking subparagraph (A) and inserting clause (i);
 (B)in clause (i), by striking section 133(d)(2) and inserting subsection (d)(2); and (C)in clause (ii), by striking the period at the end and inserting ; and;
 (2)in each of subparagraphs (A) and (B), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively, and indenting the subclauses appropriately;
 (3)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and indenting the clauses appropriately;
 (4)in the matter preceding clause (i) (as so redesignated), by striking shall reserve an amount such that— and inserting the following:  shall reserve—(A)an amount such that—; and (5)by adding at the end the following:
					
 (B)for administrative, research, technical assistance, and training expenses (including the costs of entering into cooperative agreements with other Federal departments or agencies, institutions of higher education, or nonprofit organizations to carry out such an activity) for the recreational trails program under section 206, an amount of up to 1 percent of the amount apportioned to carry out that program, but not to exceed $1,500,000, which reservation shall be made before making any apportionment under paragraph (5) to a State..
 (b)Amount required To be obligated for recreational trailsSection 133(h)(5) of title 23, United States Code, is amended— (1)by striking For each fiscal year and inserting the following:
					
 (A)In generalFor each fiscal year;  (2)by redesignating subparagraphs (A) through (C) as clauses (i) through (iii), respectively;
 (3)by amending clause (iii), as so redesignated, to read as follows:  (iii)obligate an amount of funds reserved under this section equal to the amount calculated under subparagraph (B);
						; and 
 (4)by adding at the end the following:  (B)Calculation of State share of recreational trail program fundsFor each State, the required amount of funds to be obligated by such State under subparagraph (A)(iii) shall be calculated by adding—
 (i)covered funds divided by the number of States reserving amounts under this subsection; and (ii)covered funds proportioned to such State to the degree that—
 (I)non-highway recreational fuel use in such State during the preceding year; bears to (II)non-highway recreational fuel use in all States, as reflected in the most recent nonhighway recreational fuel study required of the Secretary under the RTP Full Funding Act of 2020.
 (C)Covered funds definedIn this paragraph, the term covered funds means— (i)until the date on which the first report is submitted under section 4 of the RTP Full Funding Act of 2020, $125,000,000; and
 (ii)after the date on which the first report is submitted under section 4 of the RTP Full Funding Act of 2020, 50 percent of the best available estimate of the total annual amount of nonhighway recreational fuel taxes transferred to the Highway Trust Fund.
							.
				